Motion Denied and Order filed July 14, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00384-CV
                                     ____________

           IN THE INTEREST OF L.T.B. AND L.M.A., CHILDREN


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-02943J

                                        ORDER

       This is an accelerated appeal from a judgment in a parental termination case.
Appellant, S.S.A., is represented by retained counsel, Donald M. Crane.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

       Appellant’s brief was originally due June 23, 2016. On counsel’s motion, we
granted an extension to file the brief until July 13, 2016. When we granted that motion, we
noted no further extensions would be granted. On July 12, 2016, counsel filed a further
request for extension until August 2, 2016, to file appellant’s brief.

       We DENY the request for extension and ORDER Donald M. Crane to file
appellant’s brief no later than July 25, 2016. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                      PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                              2